 

LOGO [g303581g70b83.jpg]

     Exhibit No. 10.26

[DATE]

[NAME]

[TITLE]

Subject: Inducement Long Term Incentive Awards

Dear [NAME]:

This letter is to inform you that Armstrong’s Management Development and
Compensation Committee granted you the following long-term incentive equity
grant effective [DATE]:

             Stock Options

             Restricted Stock Units

The award is subject to the terms of the 2006 Long-Term Incentive Plan and this
grant letter.

Stock Options

Each Stock Option entitles you to purchase one share of AWI common stock at an
exercise price equal to $    .    , the New York Stock Exchange closing price of
AWI stock on [DATE]. You may pay the option exercise price in cash or by
delivering shares of AWI stock you have owned for at least six months.

The options are non-qualified and have a ten-year term starting [DATE OF GRANT];
             shares will vest on [FIRST ANNIVERSARY DATE];              shares
will vest on [SECOND ANNIVERSARY DATE];              shares will vest on [THIRD
ANNIVERSARY DATE].

Restricted Stock Units

The restrictions will lapse in three installments at one, two and three years
following the grant:              shares on [FIRST ANNIVERSARY DATE];
             shares on [SECOND ANNIVERSARY DATE];; and              shares on
[THIRD ANNIVERSARY DATE]. The Management Development and Compensation Committee
may settle the restricted stock units in cash if insufficient shares are
available at the end of the restriction periods.

The company will use share tax withholding to satisfy your tax obligations
unless you provide a payment to cover the taxes.

If the company makes cash dividend payments during the restriction period, the
value of the dividends will accrue in a non-interest bearing account. You will
receive a cash payment for the accrued dividends at the end of the restriction
period.

Employment Events

The following chart outlines the provisions which apply to the grant for various
employment events.

 

Event

  

Stock Option Provisions

  

Restricted Stock Unit Provisions

Voluntary resignation

  

•   Forfeit vested and unvested options

  

•   Forfeit unvested units and accrued dividends



--------------------------------------------------------------------------------

Employment Events (continued)

 

Event

  

Stock Option Provisions

  

Restricted Stock Unit Provisions

Retirement

  

•    Forfeit unvested options

•    5 years to exercise vested options (not to exceed original term)

  

•    Forfeit unvested units and accrued dividends

Involuntary termination

  

•    Forfeit vested and unvested options

  

•    Forfeit unvested units and accrued dividends

Death

  

•    Accelerated vesting

•    3 years to exercise vested options (not to exceed original term)

  

•    Accelerated vesting

Long-Term disability

  

•    Accelerated vesting

•    3 years to exercise vested options (not to exceed original term)

  

•    Accelerated vesting

Please contact Eileen Beck (ext. 4050) if you have questions.

 

Sincerely, Matthew J. Espe Chief Executive Officer

Enclosure

  2006 Long-Term Incentive Plan

 

2